
	

115 S1960 IS: To repeal the amendments made to the Controlled Substances Act by the Ensuring Patient Access and Effective Drug Enforcement Act of 2016. 
U.S. Senate
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1960
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2017
			Mrs. McCaskill (for herself, Mr. Manchin, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To repeal the amendments made to the Controlled Substances Act by the Ensuring Patient Access and
			 Effective Drug Enforcement Act of 2016. 
	
	
		1.Repeal of the Ensuring Patient Access and Effective Drug Enforcement Act of 2016
 (a)Registration process under the Controlled Substances ActSections 1 and 2 of the Ensuring Patient Access and Effective Drug Enforcement Act of 2016 (Public Law 114–145; 130 Stat. 354) and the amendments made by such sections are repealed.
			(b)Technical and conforming amendments
				(1)Definitions
 (A)Factors as may be relevant to and consistent with the public health and safetySection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by striking subsection (j). (B)Imminent danger to the public health or safetySection 304(d) of the Controlled Substances Act (21 U.S.C. 824(d)) is amended—
 (i)by striking (d)(1) The Attorney General and inserting (d) The Attorney General; and (ii)by striking paragraph (2).
 (2)Opportunity to submit corrective action plan prior to revocation or suspensionSection 304(c) of the Controlled Substances Act (21 U.S.C. 824(c)) is amended— (A)by striking paragraphs (2) through (5);
 (B)by striking (c)(1) Before and inserting (c) Before; and (C)by adding at the end the following: The order to show cause shall contain a statement of the basis thereof and shall call upon the applicant or registrant to appear before the Attorney General at a time and place stated in the order, but in no event less than thirty days after the date of receipt of the order. Proceedings to deny, revoke, or suspend shall be conducted pursuant to this section in accordance with subchapter II of chapter 5 of title 5, United States Code. Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under this title or any other law of the United States..
